DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment and Terminal Disclaimer received 1/29/2021. Claims 1-20 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitation as in the present application wherein, amongst other limitations: the steps of forming a source/drain layer on a substrate; forming at least four vertical fins on the source/drain layer; forming a protective spacer on each of the at least four vertical fins; forming an isolation region trench between two protective spacers; removing the protective spacer on each of the at least four vertical fins; forming a dummy layer in the isolation region trench; removing at least a portion of the dummy layer to open the isolation region trench; and forming a trench fill layer in the opened isolation region trench to form an isolation region through the source/drain layer to separate the source/drain layer into a first bottom source/drain and a second bottom source/drain, wherein at least two of the least four vertical fins are on the first bottom source/drain, and at least two of the least four vertical fins are on the second bottom source/drain, as in the context of claim 1; 
the steps of forming a source/drain layer on a substrate; forming at least four vertical fins on the source/drain layer; forming a protective spacer on each of the at least four vertical fins; forming an isolation region trench between two protective spacers; removing claim 9; and
the steps of forming a source/drain layer on a substrate; forming at least four vertical fins on the source/drain layer; forming a protective spacer on each of the at least four vertical fins; forming an isolation region trench between two protective spacers; removing the protective spacer on each of the at least four vertical fins; forming a dummy layer in the isolation region trench and on each of the at least four vertical fins; removing at least a portion of the dummy layer to open the isolation region trench; and forming a trench fill layer in the opened isolation region trench to form an isolation region through the source/drain layer to separate the source/drain layer into a first bottom source/drain and a second bottom source/drain, wherein at least two of the least four vertical fins are on the first bottom source/drain, and at least two of the least four vertical fins are on the second bottom source/drain, wherein the at least two vertical fins on the first bottom source/drain are separated by a distance in a range of about 30 nm to about 100 nm, and the at least two vertical fins on the second bottom source/drain are separated by a distance in a range of about 30 nm to about 100 nm, and wherein one vertical fin on the first bottom source/drain claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.